DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 9, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “a processor for determining a first determination of the voltage out of the battery, generating a charging control signal to control the charging circuit to charge the battery for a duration of time between three and seven seconds in response to the first determination being less than the lower voltage limit, for rebooting the battery-operated device, for determining a second determination of the voltage out of the battery, for generating a user prompt indicative of battery fault in response to the second determination being less than the lower voltage limit, and for shutting down the battery-operated device.”

With respect to claim 17, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “a processor operative to compare the first battery output level to a lower voltage limit, to increment a counter and to generate the control signal to control the charging circuit to charge the battery for a first duration of time between four seconds and six seconds in response to the first battery output level being less than the lower voltage limit, the processor being further operative to compare the second battery output level to the lower voltage limit, to increment the counter and to generate the control signal to control the charging circuit to charge the battery for a second duration of time between four seconds and six seconds in response to the second battery output level being less than the lower voltage limit, the processor being further operative to compare the third battery output level to the lower voltage limit, to increment the counter and to generate the alert notification in response to the counter exceeding a count limit and to shutdown the apparatus in response to the counter exceeding the count limit.”
Claims 18-20 depend from the claims above and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0207618 to Renken et al. discloses a method for recharging a battery and detecting an over-discharged mode for recovery in which a battery threshold is determined and if less performs a charging mode followed by another voltage check for determining an end of battery life. However, 
US 2017/0139012 to Smith discloses a battery life notification circuit wherein a trigger event includes monitoring for a rebooting of the device. However, Smith fails to disclose first and second determining of battery voltage and shutting down of the device during the deep discharge/less than a cutoff voltage as claimed. 
US 2015/0188326 to Choi discloses a battery pack charging method wherein before charging a battery voltage is determined to check whether the voltage is lower than a predetermined over discharging voltage. However, Choi fails to disclose first and second determining of battery voltage and shutting down of the device during the deep discharge/less than a cutoff voltage as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859